                                                                                     -   -,,-   ......   __




                                                                                                                CHAN/BERS OF
                                                                                                              JUDGE MARRERO


                                           STATE OF NEw Yo~K
                                  OFFICE OF THE ATTORNEY GENERAL
                                                                                                                                I
                                                                                                                                I
                                                                                                                                I
  LETITIA JAMES .
 ATTORNEY GENERAL
                                                                             DlVISION OF EcoNOMlC j USTICE                      !
                                                                                                                                I
                                                                                    ANTITRUST BUREAU


BY HAND                                                                                                                         l
Javier Ortega                                                                                                                   I.
Assistant Attorney General
State ofNew York                                                                                                                I
Office of the Attorney General                                                                                                 ,1
28 Liberty Street, 20th Floor                                                                                                  '.
                                                                                                                               T•
New York, NY 10003
(212) 416-8096
j avier .ortega@ag.ny.gov                                                                                                       I
November 20, 2019

The Honorable Victor Marrero
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007-1312
                    State of New York, et al. v. Deutsche Telekom AG, et al., No: 1: 19-cv-5434-VM-
 Re:
                    RWL (S.D.N.Y)

 Dear Judge Marrero,
         On behalf of the Plaintiff States, we respectfully request this Court's endorsement of the
 Proposed Orders enclosed herein.




  Enclosures

   cc:     All Counsel of Record (via e-mail)


                      28 LIBERTY STREET, NEW YORK, NY 10005 • PHONE(212)416-8262 • WWW.AG.NY.GOV
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
___________________ x


IN THE MATTER OF AN APPLICATION
TO BRING PERSONAL ELECTRONIC DEVICE(S)
OR GENERAL PURPOSE COMPUTING DEVICE(S)
INTO THE COURTHOUSES OF THE
SOUTHERN DISTRICT OF NEW YORK
FOR USE IN A PROCEEDING OR TRIAL
___________________ x


          The following Order is subject to the definitions, obligations and restrictions imposed
pursuant to Standing Order       M10-468, as Revised. Upon submission of written application to
this Court, it is hereby
           ORDERED that the following attorney(s) are authorized to bring the Personal Electronic
Device(s) and/or the General Purpose Computing Devi'ce(s) (collectively, "Devices") listed below
into the Courthouse for use in a proceeding or trial in the action
captioned _ _State
                __ of New
                      _ _York
                           __   et_
                                  al._
                                     v. _
                                        Deutsche
                                          ___     Telekom
                                                    ___     AG
                                                             _et _al.
                                                                   _ _ _ _ _ _ _ _ __
                                                                                                 1:19-cv-5434
- - - - - , - - - - - - - - - - - - - - - - - - - - - - - - - - ' N o . _ _ __
Th e d. ate (s) f or w h"Ich sueh auth onza
                                         · t·I0n. Is
                                                  · prov,"d ed Is
                                                               · (are)     12/09/2019 - 01/17/2020


  Attorney                                                Device(s)

          SEE ATTACHED
  1.


  2.


  3.

                                          (Attach Extra Sheet If Needed)

         The attorney(s) identified in this Order must present a copy of this Order when entering
the Courthouse. Bringing any authorized Device(s) into the Courthouse or its Environs
constitutes a certif-ication by the attorney that he or she will comply in all respects with the
restrictions and obligations set forth in Standing Order M10-468, as Revised.

                     SO ORDERED:

·Dated:       3 ~d-c!f

                                                                      United States Judge              ·


Revised: February 26, 2014
                     Electronic Device Request Attachment Form


    LAST 2 FIRST       #OF     TYPE OF DEVICE                REASONS FOR DEVICE
                     DEVICES

Hoffmann, Elinor     3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1: l 9-cv-05434

Buffier, Beau        3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., N~.
                               2 Cellular phones      1: l 9-cv-05434

Chris D'Angelo       3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and.   al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1: 19-cv-0543l4

Ka~ha, Jeremy        3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1: l 9-cv-05434                ,



Jo, Michael          3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1:19-cv-05434

Marques, Beatriz     3         1 Laptop               Plaintiffs Attorney. Trial~ New York et
                               Computer/Tab let and   al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1: 19-cv-05434

Feder, Morgan        3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1:19-cv-05434

Wessels-Yen, Amber   3         1 Laptop               Plaintiffs Attorney. Trial - New York et
                                                                                               -
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1:19-cv-05434

Feder, Morgan        ·3        1 Laptop               Plaintiffs Attorney. Trial - New York et
                               Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                               2 Cellular phones      1: l 9-cv-05434



                                      Page 1 of3
Yoon, James           3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                           Computer/Tablet and    al. v. Deutsche Telekom AG et al., No.
                          -2 Cellular phones      1: 19-cv-05434

Pomerantz, Glenn D.   3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tab let and    al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1:19-cv-05434

Olasa, Kuruvilla J.   3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434
Boyce, Sarah          3   I-Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: l 9-cv-05434

Ross, Lauren          3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1:19-cv-05434

Mach, Kyle            3   1 Laptop                Plaintiffs Attorney. Trial -.New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434

Blizzard, Paula       3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434

Gordon, Nicole        3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434

Miller, Adam          3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1:19-cv-05434

Wang, Brian           3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1:19-cv-05434

Cooley, Gwendolyn     3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          CompU;ter/Tab let and   al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434

Matlack, William      3   1 Laptop                Plaintiffs Attorney. Trial - New York et
                          Computer/Tablet and     al. v. Deutsche-Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434
Frank, Matthew        3   1 Laptop                Plaintiffs Attorney. Tria~ - New York et
                          Computer/Tablet and     al. v. Deutsche Telekom AG et al., No.
                          2 Cellular phones       1: 19-cv-05434

                                 Page 2 of3
Fulkerson, Bret          3   1 Laptop              Plaintiffs Attorney. Trial - New York et
                             Computer/Tablet and   al. v. Deutsche Telekom AG et al., No.
                             2 Cellular phones     1: 19-cv-05434

Ortega Alvarez, Javier   2   1 Laptop              Plaintiffs Attorney. Trial - New York et
                             Computer/Tablet and   al. v. Deutsche Telekom AG et al., No.
                             1 Cellular phone      1: 19-cv-05434

Perez-Hicks, Kris        2   1 Laptop              Plaintiffs Attorney. Trial - New York et
                  ,
                             Computer/Tablet and   al. v. Deutsche Telekom AG.et al., No.
                             1 Cellular phone      1: 19-cv-05434

Awad Cherit, Alejandro   2   1 Laptop              Plaintiffs Attorney. Trial - New York et
                             Computer/Tablet and   al. v. Deutsche Telekom AG et al., No.
                             1 Cellular phone      1:19-cv-05434

Battaglia, Brian         3   1 Laptop              Plaintiffs Attorney. Trial - New York et
                             Computer/Tablet and   al. v. Deutsche Telekom AG et al., No.
                             2 Cellular phones     1: 19-cv-05434

Nord, TimD.              3   1 Laptop              Plaintiffs
                                                          .         .
                                                              Attorney. Trial - New York et
                             Computer/Tablet and   al. v. Deutsche Telekom AG et al., No.
                             2 Cellular phones     1:19-cv-05434
                                      ,
Tennis, John             3   1 Laptop              Plaintiffs Attorney. Trial - New York et
                             Computer/Tablet and   al. v. Deutsche Telekom AG et al., No.
                             2 Cellular phones     1:19-cv-05434




                                   Page 3 of3
